DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (U.S. Publication No. 2011/0164297).  Abe teaches an image pickup apparatus (digital camera, pargraphs 4, 17) comprising: a housing; an image pickup element (CCD or CMOS, paragraphs 4, 17) arranged in the housing; and a light shielding blade (light shading blades, fig. 6, mechanical shutter, paragraph 4) arranged in the housing, wherein the light shielding blade comprises a laminate in which a resin layer (resin film substrate 1, figure 2) is sandwiched between two metal base materials (metallic light shading film 3, figure 2 and paragraph 44 teaches laminating both sides of resin plate), and wherein the two metal base materials are each made of one of Mg, Al, and Ti (paragraphs 16 and 42 disclose AL, Ti), and an alloy containing any one of Mg, Al, and Ti as a main component (for example, paragraph 43 teaches the C/Ti ratio as 0.6. This would mean that there is 10 Ti for every 6 C. Ti would thus be the main component). 
Additionally/alternatively, Abe also teaches an embodiment in figure 4 a light shielding blade wherein the light shielding blade comprises a laminate in which a resin layer (colored (resin) film substrate 1, figure 4) is sandwiched between two metal base materials (black coating film 2, figure 4), .

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsushi et al. (JP2014235196). Katsushi teaches an image pickup apparatus (abstract teaches a digital camera) comprising: a housing (inherent in order for image pickup element to function); an image pickup element (paragraph 3, CCD or CMOS) arranged in the housing; a light shielding blade (paragraph 3, shutter) comprising a laminate in which a resin layer (1, fig. 1) is sandwiched between two metal base materials (2/3, fig. 1), and, wherein the two metal base materials are each made of one of Mg, Al, and Ti, and an alloy containing any one of Mg, Al, and Ti as a main component (claims 6, 9 and 15 all recite titanium and/or aluminum in the metal portion of the blade).  The applicant should note that Katsushi also teaches using Magnesium in the shutter.

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. The applicant argues that Katsushi discloses that the Ni based metal film is mainly composed of nickel while claim 20 recites that the two base materials are made of one of Mg, Al, Ti and an alloy containing any one of Mg, AL, and Ti as a main component.  Being mainly composed of does not mean the same thing as having some element as a main component.  Being mainly composed of should be defined in the specification.  Being mainly composed of could mean composed mostly of (i.e. equal to or greater than 90% by composition). Having something as a main component could mean it is a key ingredient/component even if it does not contain much of that element (i.e. by weight or volume). Something could have four main components, each at 25% of the whole product but no one component would be enough to be interpreted as mainly composing the product.
If the applicant wishes for claim 20 to be interpreted as being mainly composed of, then claim 20 should be amended to reflect as such. If claim 20 is amended, the specification as originally filed must support the amended claim language.  
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection for claim 20 and being anticipated by Abe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852